      Case 1:18-cv-00608-JRG-KFG Document 4 Filed 12/10/18 Page 1 of 2 PageID #: 48


AO 440 (Rev. 06/12) Summons in a Civil Action


                                     United States District Court
                                                             for the
                                                   Eastern District of Texas


                                                               )          m.
                                                               )
    DRONE LABS LLC )
                                                               )
                            Plaintiff(s)
                                v. ij Civil Action No. 1:1S-OV-00608

                                                               )
                                                               )
  DEDRONE HOLDINGS, INC. )
                                                               )
                           Defendant(s) )

                                                SUMMONS IN A CIVIL ACTION

To: (Defendant's name a d addre s)

                         Dedrone Holdings, Inc., 1099 Folsom Street, San Francisco, California 94103

                         Registered Agent for Dedrone Holdings, Inc.: The Corporation Trust Company,
                         Corporation Trust Center, 1209 Orange Street, Wilmington, DE 19801

         A lawsuit has been filed against you.

        Within 21 days after service of this summons on you (not counting the day you received it) or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) you must serve on the plaintiff an answer to the attached com laint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiffs attorney,
whose name and address are:

                       Ernest W. ("Butch") Boyd, Jeremy R. Stone, Robert Daniel Garza, The Butch Boyd Law
                       Firm, 2905 Sackett Street, Houston, TX 77098; Tel. No. (713) 589-8477; Fax: (713)
                       589-8563

       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                         CLERK OF COURT


Date:             12/10/18                                                                     A.
                                                                                 Signature of Clerk or Deputy Clerk
       Case 1:18-cv-00608-JRG-KFG Document 4 Filed 12/10/18 Page 2 of 2 PageID #: 49


AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No.

                                                         PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and tide, if any)

 was received by me on (date)


               I personally served the summons on the individual at (place)
                                                                             on (date) ; or

               I left the summons at the individual s residence or usual place of abode with (name)
                                                              , a person of suitable age and discretion who resides there,

           on (date) , and mailed a copy to the individual s last known address; or

               I served the summons on (name of individual) , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                             on (date)                        or

               I returned the summons unexecuted because ; or

           CJ Other (specify):




           My fees are $ for travel and $ for services, for a total of $ q.00


           I declare under penalty of perjury that this information is true.



 Date:
                                                                                       Server's signature




                                                                                     Printed name and title




                                                                                       Server s address


 Additional information regarding attempted service, etc:
